Citation Nr: 1818815	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-38 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period on appeal prior to March 3, 2016, and in excess of 20 percent for the period on appeal from March 3, 2016.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity for the period on appeal prior to March 3, 2016, and in excess of 20 percent for the period on appeal from March 3, 2016.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period on appeal prior to November 22, 2011.

5.  Entitlement to a TDIU due to service-connected disabilities for the period on appeal from November 22, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970, which includes service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in July 2012 and September 2013.  In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In December 2015, the Veteran indicated that he wished to withdraw a previously filed claim for a TDIU.  However, during his January 2018 hearing, he testified that he cannot work due to his service-connected disabilities, to include diabetes.  Thus, in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board must consider whether a TDIU is warranted during the appeal period (since August 2011).

In October 2012, the Veteran submitted a timely Notice of Disagreement (NOD) with the initial rating assigned for hypertension in the July 2012 rating decision on appeal.  Following the issuance of an October 2014 Statement of the Case (SOC), the Veteran withdrew his appeal by way of his November 2014 substantive appeal (VA Form 9).  Thus, the matter of the Veteran's entitlement to an increased initial rating for hypertension is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In this decision, the Board grants a TDIU for the period from November 22, 2011.  The issues of the Veteran's entitlement to a TDIU for the period on appeal prior to November 22, 2011, and entitlement to increased ratings for type II diabetes mellitus and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation from November 22, 2011.


CONCLUSION OF LAW

The criteria for a grant of TDIU are met from November 22, 2011.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In such cases, the issue of the Veteran's entitlement to a TDIU should be referred to the Director of the Compensation Service for extraschedular consideration.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Board notes that the United States Court of Appeals for the Federal Circuit held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

In the present case, the Board must assess whether a TDIU is warranted for the appeal period, or since August 2011.

The Board notes that as of November 22, 2011, the Veteran had service connection for the following disabilities: type II diabetes mellitus (20 percent); hypertension associated with type II diabetes mellitus (10 percent); coronary artery disease with stent placement (30 percent); and posttraumatic stress disorder (PTSD) and major depressive disorder (30 percent).

The Veteran's combined evaluation is 70 percent for the period on appeal from November 22, 2011.  This combined evaluation includes a 50 percent rating for all disabilities arising from his in-service exposure to herbicide agents-type II diabetes mellitus, hypertension, and coronary artery disease.  38 C.F.R. § 4.16(a) (indicating that for the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered one disability).  Thus, section 4.16(a) is applicable for the period from November 22, 2011.

The Board notes that section 4.16(b) is applicable for the period before November 22, 2011, and the matter of the assignment of an extraschedular TDIU under section 4.16(b) for the period before November 22, 2011, has not been considered by the Director, Compensation Service.  Thus, this issue is remanded to the AOJ and addressed in the REMAND section below.

During his January 2018 Board hearing, the Veteran indicated that he has not worked since June 2005, he worked as an inspector for ten years, he has four years of high school and did not attend college, all of his post-service employment involved physical labor, and he would not be able to get a job and keep it due to his service-connected disabilities.

In a September 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), he reported that his service-connected PTSD and heart disability prevent him from securing or following any substantially gainful occupation.  According to the Veteran, these disabilities affected his full-time employment in June 1998, he last worked full-time in June 2005, and he became too disabled to work in June 2005.  As acknowledged previously, he has completed four years of high school.  Additionally, he did not have any other education and training before and since he became too disabled to work.

The Veteran made similar reports in October 2012 and April 2013, at which time he indicated that his diabetes also prevents him from securing or following any substantially gainful occupation.  See October 2012 and April 2013 VA Form 21-8940.

Upon examination in October 2012, it was noted that there is no evidence of functional loss related to the Veteran's service-connected diabetes, heart condition, hypertension, and PTSD that would prevent him from securing and maintaining substantially gainful employment in a wide variety of occupations.  Although his heart condition impaired him from physically strenuous work during a post-operative period, there is no reason he should be unable to work in sedentary occupations.  According to the examiner, the Veteran's primary reason for unemployment has been his nonservice-connected back condition.

More recently, in December 2014, a VA examiner reported that the Veteran's service-connected heart disability affects his ability to work.

Overall, the evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Although an examiner indicated in October 2012 that the Veteran should be able to work in sedentary occupations, the Board finds it highly probative that all of the Veteran's post-service employment involved physical labor and he did not have any other education and training before and since he became too disabled to work in June 2005.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Thus, taking into account the individual Veteran's education, training, and work history, the Board finds that a TDIU is warranted for the period from November 22, 2011.


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted for the period from November 22, 2011.


REMAND

In light of the Veteran's report of worsening of his type II diabetes mellitus and neuropathy during his January 2018 Board hearing, VA has no discretion and must afford him a contemporaneous examination to evaluate the nature, extent and severity of the Veteran's diabetes and its residuals.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA regulations specifically require the performance of a new medical examination when evidence indicates that there has been a material change in a disability); see also 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1) (2017) (directing VA to evaluate complications of diabetes when rating diabetes).

Additionally, in this case, the Veteran does not meet the requirements for an award of a schedular TDIU under 38 C.F.R. § 4.16(a) for the period on appeal before November 22, 2011, and the Board cannot award extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Thus, the Board requests that the RO refer the claim to the Director of the Compensation Service for extraschedular consideration in light of the Veteran's report that he became too disabled to work in June 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding records of the Veteran's relevant VA treatment.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent, and severity of his diabetes and associated residuals, to include peripheral neuropathy.  He should be provided a reasonable amount of time to submit this lay evidence.

3.  Refer the Veteran's TDIU claim to the Director Compensation Service for consideration of assignment of an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) for the period on appeal before November 22, 2011.

4.  After completing the development requested above, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected diabetes, to include a discussion that addresses identified functional effects of diabetes, complications of diabetes (such as ocular conditions, kidney conditions, liver conditions, erectile dysfunction, and hypertension), and whether the Veteran's diabetes requires regulation of activities as part of the medical management of the condition.

The claims file should be made available to and reviewed by the examiner, and all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.  The examiner is asked to conduct all tests and studies deemed necessary.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


